
	
		III
		111th CONGRESS
		1st Session
		S. RES. 180
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in United States v. Edward Bloomer, Frank Cordaro, Elton Davis,
		  Chester Guinn, and Renee Espeland.
	
	
		Whereas, in the cases of United States v. Edward Bloomer
			 (CVB# H5049055), Frank Cordaro (CVB# H5049056), Elton Davis (CVB# H5049058),
			 Chester Guinn (CVB# H5049093), and Renee Espeland (CVB# H5049095), pending in
			 Federal district court in the Southern District of Iowa, the prosecution has
			 sought testimony from Dianne Liepa, a former employee of Senator Tom
			 Harkin;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(2), the Senate
			 may direct its counsel to represent former employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Dianne Liepa is authorized to
			 testify in the cases of United States v. Edward Bloomer, Frank J. Cordaro,
			 Elton Davis, Chester Guinn, and Renee Espeland, except concerning matters for
			 which a privilege should be asserted.
		2.The Senate Legal Counsel is authorized to
			 represent Dianne Liepa, and any other employee from whom evidence may be
			 sought, in connection with the testimony authorized in section one of this
			 resolution.
		
